JUDGE WHITE
delivered the opinion of the Court.
The special endorsement was a special agreement be*31tween the endorser who made it and bis immediate en-dorsee, and could enure to the benefit of no other person, unless with the privity and consent of the special endorser. So far from this assent being shewn, the inference that it was given, is excluded by the facts in the case. McLen-don took the bill with the special endorsement of Henderson interposing between him and the liability of the first endorser. Erskine by his contract restricted his liability upon the general principles of mercantile law, and there was no privity between him and M‘Lendon. Let the judgement be reversed.
M1Kinley and Hopkins, for plaintiff in error.